          Case 5:18-cv-00555-XR Document 153 Filed 10/25/19 Page 1 of 4




                     I N T H E U N I T E D ST A T E S D I ST R I C T F O R
                        T H E W E ST E R N D I ST R I C T O F T E X AS
                              SA N A N T O N I O D IV I SI O N

 H O L C O M B E , et. al,                                  N O . 5: 18 - C V - 0055 5 - X R
                                                                (consolidated cases)
 Plaintiffs

 vs.

 U N I T E D ST A T E S O F A M E R I C A ,

 Defendant


              DEFENDANT UNITED STATES’ UNOPPOSED MOTION FOR
                  AN ORDER PURSUANT TO 5 U.S.C. § 552a(b)(11)

       Defendant United States of America moves the Court for an order, pursuant to 5 U.S.C.

§ 552a(b)(11), authorizing it to produce to all parties to this litigation responsive hard copy

documents and electronically stored information that may be considered a “record which is

contained in a system of records” for purposes of the Privacy Act. In support of this motion, the

United States asserts the following:

       The United States is prepared to promptly produce documents responsive to Plaintiffs’

written discovery, but without a § 552a(b)(11) order in place, it faces the specter of potential

Privacy Act litigation. For that reason, the United States requests such an order here.

        “The [Privacy Act] provides that ‘[n]o agency shall disclose any record which is

contained in a system of records by any means of communication to any person . . . except

pursuant to a written request by, or with the prior written consent of, the individual to whom the

record pertains, unless disclosure of the record’ falls within one of twelve enumerated

exceptions.” Vinzant v. United States, No. 2:06-CV-10561, 2010 WL 2674609, at *6 (E.D. La.

June 30, 2010 (citing 5 U.S.C. § 552a). A document or information is a “record” for purposes of
           Case 5:18-cv-00555-XR Document 153 Filed 10/25/19 Page 2 of 4



the Privacy Act if it is “both (1) ‘about’ the individual and (2) linked to that individual by name

or identifying particular.” Pierce v. Dep’t of U.S. Air Force, 512 F.3d 184, 188 (5th Cir. 2007).

Because of the breadth of this definition, a potentially large number of documents fall under the

Privacy Act definition of “record.”

       The Privacy Act does not apply to Devin Kelley because he is deceased. See Flores v.

Fox, 394 F. App’x 170, 171-72 (5th Cir. 2010) (per curiam) (“[Plaintiff’s] claim for injunctive

relief to correct his prison records . . . is mooted by his death.”); Warren v. Colvin, 744 F.3d 841,

843-44 (2d Cir. 2014) (“[D]eceased individuals generally do not enjoy rights under the Privacy

Act”). The documents and electronically stored information that the United States will produce

in this litigation, however, contain information about many persons other than Kelley, including

his ex-wife, minor stepson, wife, and ex-girlfriends who allege they were sexually assaulted by

Kelley, among others. 1 To the extent that those documents are considered “records within a

system of records” under the Privacy Act, the United States would potentially be in violation of

the Privacy Act in producing those documents to Plaintiffs in the course of discovery.

       The United States is fully aware that as a general matter, “the Privacy Act does not create

any privilege against discovery and that . . . the relevancy standard of Fed. R. Civ. P. 26(b)

governs the court’s discretion in ordering disclosure of government records.” Stiward v. United

States, No. CIV.A. 05-1926, 2007 WL 2417382, at *1 (E.D. La. Aug. 24, 2007) (citing cases). 2


       1
           In order to protect potential privacy interests, the parties have agreed to keep certain
information, including the names of sexual assault victims and the likenesses of minor children,
confidential, and the United States will redact certain other information, including all but the
initials in names of minor children.
       2
          “Where the records sought [in civil discovery] are subject to the Privacy Act, the
District Court’s supervisory responsibilities may in many cases be weightier than in the usual
discovery context.” Gutierrez v. Benavides, 292 F.R.D. 401, 403 (S.D. Tex. 2013) (quoting
Laxalt v. McClatchy, 809 F.2d 885, 889 (D.C. Cir. 1987)); see Stiward v. United States, No.
CIV.A. 05-1926, 2007 WL 2417382, at *2 (E.D. La. Aug. 24, 2007) (“Discovery of the
personnel files of non-party individual employees presents special concerns about the privacy
                                                 2
          Case 5:18-cv-00555-XR Document 153 Filed 10/25/19 Page 3 of 4



The United States therefore requests an order permitting it to produce documents to Plaintiffs,

including documents that might not be otherwise excepted from the Privacy Act, so that it can

fulfill its discovery obligations while avoiding the prospect of damages lawsuits from third

parties under the Privacy Act.

Dated: October 25, 2019
                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General
                                              Civil Division
                                              JOHN F. BASH
                                              United States Attorney
                                              Western District of Texas
                                              JOHN F. PANISZCZYN
                                              Assistant United States Attorney
                                              State Bar. No. 15443855
                                              JAMES G. TOUHEY, JR.
                                              Director, Torts Branch
                                              Civil Division
                                              STEPHEN E. HANDLER
                                              Senior Trial Counsel, Torts Branch
                                              Civil Division

                                      By:     /s/ Paul David Stern
                                              PAUL DAVID STERN
                                              AUSTIN L. FURMAN
                                              Trial Attorneys, Torts Branch
                                              Civil Division
                                              Counsel for the United States of America




rights of the individuals involved.”). In exercising its supervisory responsibilities, “the court
must balance the requesting party’s need for the information against the injury that might result
if uncontrolled disclosure is compelled . . . afford[ing] due weight to the affected party’s privacy
interests.” Gutierrez, 292 F.R.D. at 404. Courts often strike this balance by ordering the federal
government to produce relevant documents, but entering a protective order that pertains to the
Privacy Act information. See Gutierrez, 292 F.R.D. at 404 (collecting cases); In re Becker,
2010 WL 3119903, at *3.

                                                 3
         Case 5:18-cv-00555-XR Document 153 Filed 10/25/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that on October 25, 2019, I electronically filed the foregoing with the clerk of

court by using the CM/ECF system, and that the following counsel of record have received

notice and been served through that system.


   Jamal K. Alsaffar                                 Mark W. Collmer
   Tom Jacob                                         COLLMER LAW FIRM
   WHITEHURST, HARKNESS, BREES,                      3700 Montrose
   CHENG, ALSAFFAR & HIGGINBOTHAM                    Houston, TX 77006
   & JACOB PLLC
   7500 Rialto Blvd, Bldg. Two, Ste 250              Daniel J.T. Sciano
   Austin, TX 78735                                  TINSMAN & SCIANO
                                                     10107 McAllister Freeway
   Jason P. Steed                                    San Antonio, TX 78216
   KILPATRICK TOWNSEND & STOCKTON
   LLP                                               Daniel D. Barks
   2001 Ross Avenue, Suite 4400                      SPEISER KRAUSE, P.C.
   Dallas, TX 75201                                  5555 Glenridge Connector, Suite 550
                                                     Atlanta, GA 30342
   Robert E. Ammons
   April A. Strahan                                  Tim Maloney
   THE AMMONS LAW FIRM, L.L.P.                       Paul E. Campolo
   3700 Montrose Boulevard                           MALONEY & CAMPOLO, L.L.P.
   Houston, TX 77006                                 926 S. Alamo
                                                     San Antonio, TX 78205
   Dennis Charles Peery
   R. Craig Bettis
                                                     George LeGrand
   TYLER & PEERY
                                                     Stanley Bernstein
   5822 West IH 10
                                                     LEGRAND & BERNSTEIN
   San Antonio, TX 78201
                                                     2511 N. Saint Mary’s St.
                                                     San Antonio, Texas 78212
   Brett Reynolds
   Brett Reynolds & Associates PC
   1250 N.E. Loop 410, Suite 310
   San Antonio, TX 78209


                                                      /s/ Paul David Stern
                                                      PAUL DAVID STERN
                                                      Trial Attorney, Torts Branch




                                                 4
